DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claims 2-3, and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault(USPGPUB 2001/0044588) in view of Honda et al(USPat 6,265,789), Libbus et al(USPGPUB 2007/0150006) Cornuejols(USPat 6,547,728),Bajikar(USPGPUB 2003/0125019) and Nagatsuma et al(USPGPUB 2002/0004704 A1).
  -- In considering claim 2, the claimed subject matter that is met by Mault includes:
	1) the wearable monitoring apparatus including housing adapted to be worn by a person on a wrist of the person is met by the sensor system having the form of a wrist mounted device, such as a wrist watch(see: Mault, sec[o0070);
	2) the accelerometer disposed in the housing is met by the sensor(10) comprising accelerometer(see: Mault, sec[0039]);
	3) the heart rate sensor disposed in the housing is met by the sensor system(10) comprising the heart sensor(see: Mault, sec[oo39]);
	4) the processor disposed in the housing is met by the processor(102) of the sensor system(10)(see: Mault, sec[o0046]);
	5) the first wireless transceiver disposed in the housing for communicating according to a first wireless communication protocol is met by the computing device receiving data from the sensor using Bluetooth protocol(see: Mault, sec[oo14]).
	- Mault does not teach:
	1) the rechargeable battery disposed in the housing and providing power to the processor;
	2) inductive coupling circuitry disposed in the housing and coupled to the rechargeable battery for charging the rechargeable battery through induction
	3) the processor computing sleep time and body position data of the person during sleep based on signals from the accelerometer and the heart rate sensor;
	4) the wrist band coupled to opposing ends of the housing and adapted to encircle the wrist of the person;
	5) the second wireless transceiver disposed in the housing for communicating according to a second wireless communication protocol different from the first wireless communication protocol
	6) the global positioning system(GPS) receiver disposed in the housing.
	Although not specifically taught by Mault, use of rechargeable batteries and inductive coupling circuitry disposed in a housing of a wrist worn device is well known.  In related art, Honda et al(Honda) teaches an electronic apparatus in the form of electronic watch(200,figure 1) which includes sensors to detect biological information such as pulse/heart rate(see: Honda, column 6, lines 4-20).  As well, Honda teaches that the watch body(201) includes a circuit board(221), connected to a secondary battery(220) and a watch-side coil(210).  The watch-side coil is used for data transmission and battery charging(see: Honda, column 6, lines 21-27).
	Since the use of inductive coupling circuitry, disposed in a watch housing and coupled to a battery through induction is well known, as taught by Honda, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the watch-side coil(210), and battery(220) of Honda, into the wrist device of Mault, since this would have provided an efficient, inexpensive, and renewable means of providing power to the device, without the need to constantly replace batteries.  Furthermore, the charging coils being self contained within the housing of the watch, would have provided a greater level of protection, since this configuration would have reduced the risk of damage to the coils, if they were disposed outside of the housing.
	With regards to the processor computing sleep time and body position data, although Mault does not specifically teach computing sleep time and body position from an accelerometer and heart rate sensors, use of these devices for determining sleep time and body position is well known.  In related art, Libbus teaches a neural stimulator to treat sleep disorders, wherein sensor circuitry(309) includes activity sensors(accelerometer) which determine body position/posture, and heart rate sensors, to determine body position, and as well, historical sleep time of a monitored patient(see: Libbus, secl[o049]).
	Since Mault already teaches the use of accelerometer and heart rate sensors, as discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sensor circuitry(309), including accelerometer and heart rate sensor of Libbus, into the device of Mault, since this would have provided a more accurate determination of the state and position of a monitored person, thereby ensuring that the person’s sleep and body position indicate the desired data in the system.
	With regards to the wrist band coupled to opposing ends of the housing and adapted to encircle the wrist of the person, although Mault does not specifically disclose a wrist band for the sensor system, Mault does teach that the sensor system has the form of a wrist mounted device, such as a wrist watch(see: Mault, sec[o070]).  It is notoriously well known, that wrist watches include a band, coupled to opposing ends of the watch housing, and adapted to encircle the wrist of a person wearing the watch.
	Use of sensor systems including bands to encircle the wrist of a person is well known.  In related art, Cornuejols teaches a device for measuring organism conditions, wherein a watch includes a central processing unit, and wherein the central processing unit determines at what time, on average, the user has fallen asleep throughout the course of a previous week, and displaying of the information(see: column 20, lines 46- 65).  Furthermore, Cornuejols teaches that the device, in the form of watch casing(101), and including watch band attachments(102), which unite the ends of an elastic watch band and the casing(101)(see: figures 1A and figure 5, column 10, lines 27-30).
	Since the use of wrist bands coupled to opposing ends of the housing and adapted to encircle the wrist of the person is well known, as taught by Cornuejols, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the elastic bands of Cornuejols, into the device of Mault, since the Mault already desires for the device to be incorporated into a wrist worn device, and therefore, the elastic bands would have provided a well known and convenient means of providing a means for the device to be mounted on the wrist of a person.
	With regards to the claimed second wireless transceiver communicating with a second communication protocol, use of this feature is well known in the art.  In related art, Bajikar teaches a system for mitigating interference among multiple radio device types, wherein a module for mitigating cross interference among disparate wireless devices. Bajikar teaches the use of a module(25), which includes a radio device interface(55) which comprises transceivers(65A/65B), which are operably coupled to antenna(60)(see: Bajikar, sec[0021]).  Each transceiver(65) corresponds to a particular radio device type, which allows communication with several short range and/or long range wireless communication standards(see: Bajikar, secs[0016-0017]).
	Since the use of first and second transceivers, with distinct first and second communication protocols for communicating signals in a wireless communication module is well known, as taught by Bijak, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the module(25), including transceivers(64A/65B) of Bajikar, into the wrist mounted device of Mault, since the device of Mault already suggests utilizing Bluetooth protocol for wireless communication of signals(see: Mault, secl[oo14]), and therefore, incorporating first and second transceivers would have enhanced the communication capabilities of the computing device by incorporating short and long range communication capabilities, while minimizing the effects of interference while communicating signals between the device, and other devices within the system.
	With regards to the GPS receiver disposed in the housing, use of wearable monitoring apparatus with a GPS system disposed in the housing is well known.  In related art, Nagatsuma et al(Nagatsuma) includes  a portable GPS receiving device(100), included in a wrist watch type devices attached onto the arms of a user(see: Nagatsuma, sec[0030]).  Since the use of GPS receiver included in a wristwatch type device is well known, as taught by Nagatsuma, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the watch(100) of Nagatsuma, into the wristwatch of Mault, since this would have provided a reliable and efficient means of providing an accurate position of the watch.
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the orientation sensor disposed in the housing, and wherein the processor computes the body position data of the person during sleep based on signals from the orientation sensor would have been met, upon incorporation of the circuitry of Libbus, into the system of Mault, because Libbus teaches that the body position accelerometer is utilized to detect sleep(see: Libbus, sec[oo49, lines 1-4]).
  -- Claim 10 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the first wireless communication protocol being Bluetooth® is met by the computing device receiving data from the sensor using Bluetooth protocol(see: Mault, sec[oo14]).
  -- Claim 11 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the second wireless communication protocol being Wi- Fi®.
	Although the use of Wi-Fi® is not specifically disclosed by Bayjikar, Bajikar does state that for the module(25), several short-range and/or long range wireless communication standards may be deployed(see: Bajikar, sec[0017]).  Bajikar utilizes Bluetooth piconet as an example, but suggests that any of the wireless LAN standards such as the IEEE 802.11 standards(which constitutes Wi-Fi) would be acceptable as well(see: Bajikar, sec[oo18]).  Therefore, upon incorporating Bajikar into Mault as discussed above, it would have been obvious that Wi-Fi communication protocol would have been utilized in the system, since one of ordinary skill in the art would have recognized Wi-Fi® as an art related equivalent to Bluetooth, and therefore would have readily enhance the short range communication in the system.
Claims 6 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault in view of Honda et al(Honda), Libbus, Cornuejols, Bajikar, and Nagatsuma et al(USPGPUB 2002/0004704 A1) as applied to claim 2 above, and further in view of Suila et al(USPGPUB 2002/0194303). 
  -- Claim 6 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the microphone.
	Although not specifically taught by Mault, use of microphones in wrist worn devices is well known.  In related art, Suila et al(Suila) teaches a swatch-like mobile terminal which is worn on a user’s wrist, and wherein the watch-like mobile terminal includes an embedded mini microphone into which a user speaks(see: Suila, sec[o046]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mini microphone of Suila, into the watch device of Mault, since this would have provided a means for a user to have an interface that inputs sound, and other commands via voice, thereby alleviating the need for fingers as a means of inputting information.
  -- Claim 8 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the touch-screen display.
	Although not specifically taught by Mault, use of touch screen displays is well known. In related art, Suila teaches a watch-like mobile terminal, which is worn on a user’s wrist, and wherein the watch-like mobile terminal includes an input means including a touchscreen(see: Suila, sec[0046]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the touchscreen of Suila, into the wristwatch of Mault, since this would have facilitated an easier means for a user to provide input to the watch, by alleviating the need for physical buttons, or other obtrusive input means.
  -- Claim 9 recites subject matter that is met as discussed in claim 8 above, except for:
	1) the processor displaying at least one of the sleep time and the body position data on the touch-screen display.
	Although not specifically taught by Mault, use of display of sleep time is well known. In related art, Cornuejols teaches a device for measuring organism condition, wherein a watch includes a central processing unit, and wherein the central processing unit determines at what time, on average, the user has fallen asleep throughout the course of a previous week.  That information is then displayed(see: Cornuejols, column 20, lines 46-65).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the central processing unit of Cornuejols, that determines and displays time of a user sleep, into the watch of Mault, since this would have provided information to a user to allow them to track a parameter that they would have deemed important to their overall health and wellness.  Therefore, displaying the time of sleep would have facilitated a user to determine the desired parameter.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault in view of Honda et al(Honda), Libbus, Cornuejols, Bajikar, and Nagatsuma et al(USPGPUB 2002/0004704 A1) as applied to claim 2 above, and further in view of Speigel(USPat 5,823,932).
  -- Claim 7 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the speaker.
	Although not specifically taught by Mault, use of speakers for wrist worn electronic devices is well known.  In related art, Speigel teaches the use of watch(30), which includes an audio speaker(not shown), for generating audio signals(see: column 6, lines 23-24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the audio speaker of Speigel into the watch of Mault, since this would have provided a highly perceptible means of gaining the attention of the wearer of the watch, when notifications were required.
REMARKS:
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art of record does not teach the amendment pertaining to the inclusion a GPS receiving device.  The examiner provided prior art that teaches the subject matter of the newly amended claimed subject matter, as discussed in the art rejection above.  In view of this, applicant’s arguments are not deemed persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687